DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Applicant’s response dated 7/27/2022 is acknowledged.
	Claims 1, 5, 8, 19, 20, 21, 26, 30-36, 39, 42, 45, 47, 52, and 59 were pending. 
	Claims 2-4, 6, 7, 9-18, 22-26, 27-29, 37-38, 40, 41, 43, 44, 46, 48-51, 53-58, and 60-117 were previously canceled.
	Claims 45, 47, 52 and 59 were previously withdrawn.
	Claims 1, 20, 21, 30, 42, and 47 are amended.
	Claims 19, 31-36, and 59 are canceled.
	Claims 118-122 are newly added.
	Currently, claims 1, 5, 8, 20, 21, 30, 39, 42, 45, 47, 52, and 118-122 are pending.
	Currently, claims 1, 5, 8, 20-21, 30, 39, 42, and 118-122 are under examination.

Information Disclosure Statement
	Applicant’s IDSs filed 10/27/2022 have been acknowledged and considered. Signed copies are attached hereto.
Rejections Withdrawn
	Rejection of claim 1 under 35 USC § 112 for insufficient antecedent basis is withdrawn in view of the Applicant’s amendments.
	Rejection of claims 1, 8, 19-21, 30-36, and 39 under 35 U.S.C. 103 as being unpatentable over Chytil (Eur J Pharm Sci . 2010 Nov 20;41{3-4):473-82., published 11/20/2010) and Etrych (WO 2011/072627 A2, published June 23, 2011) is withdrawn in view of Applicant’s amendments.
	Rejection of claims 1, 5, 8, 19-21, 30-36, and 39 under 35 U.S.C. 103 as being unpatentable over Chytil (Eur J Pharm Sci . 2010 Nov 20;41{3-4):473-82., published 11/20/2010) Etrych (WO 2011/072627 A2, published June 23, 2011), and Boye (Ann Oncol. 2003 Apr;14(4):520-35., published April 2003) is withdrawn in view of Applicant’s amendments.
	Rejection of claims 1, 5, 8, 19-21, 30-36, 39, and 42 under 35 U.S.C. 103 as being unpatentable over Chytil (Eur J Pharm Sci . 2010 Nov 20;41{3-4):473-82., published 11/20/2010) further in view of Etrych (WO 2011/072627 A2, published June 23, 2011), Boye (Ann Oncol. 2003 Apr;14(4):520-35., published April 2003) and Basaran (American Journal of Clinical Oncology, 24 (6), 570-575., published December 2001) is withdrawn in view of Applicant’s amendments.

Specification
	The disclosure is objected to because of the following informalities:
Page 3, line 6; page 4 line 3; page 4 line 9; page 22, lines 11; page 23, line 3; and page 23, line 9, recite “HMPA”. This should be amended to recite “HPMA”.
Page 3, line 4; page 4, line 4; and page 10, line 20, recite “GFLG” but lack sequence identifiers.
Appropriate correction is required.
Drawings
	The drawings are objected to because Figure 1A, and Figure 23, recite "GFLG" without sequence identifiers .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
	Claims 20, 120, and 121 are objected to because of the following informalities:  
Claims 20 and 120 recite therapeutic agent linking groups comprising amino acid sequences comprising 4 or more amino acids (e.g. Gly-Phe-Leu-Gly, Gly-Phe-Phe-Leu, Gly-Leu-Leu-Gly, Gly-Phe-Tyr-Ala, Gly-Phe-Gly-Phe, Ala-Gly-Val-Phe, Gly-Phe-Phe-Gly, Gly-Phe-Leu-Gly-Phe, Gly-Gly-Phe-Leu-Gly-Phe). The claims lack sequence identifiers for these therapeutic agent linking groups.
	The structure as recited in claim 121 comprises the structures of a sequence of 4 amino acids comprising Gly-Phe-Leu-Gly but lack the sequence identifier for this amino acid sequence.
	Appropriate correction is required.




New Grounds of Rejection Necessitated by Applicant’s Amendments
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 20, 21, 30, 39, 118, 119, and 121 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kopecek (Adv Drug Deliv Rev. 2010 Feb 17;62(2):122-49., published online 11/14/2009).
	Kopecek teaches antibody-polymer-drug conjugates below:

Figure 9

    PNG
    media_image1.png
    239
    383
    media_image1.png
    Greyscale
 
Figure 11

    PNG
    media_image2.png
    338
    509
    media_image2.png
    Greyscale

	Kopacek further teaches the antibody-polymer-drug conjugates comprising a targeting antibody bonded to a polymer comprising: 
Figure 6

    PNG
    media_image3.png
    497
    729
    media_image3.png
    Greyscale

	Kopecek further teaches intravenous administration of the conjugate, which would necessarily have been part of a pharmaceutical composition comprising the conjugate and a pharmaceutically acceptable carrier (“3.1. Enhanced permeability and retention effect”).
	Kopecek further teaches the GFLG sequence is cleaved by lysosomal enzymes and stable in blood plasma and serum (“2.5 Early interdisciplinary collaborations”).
	The structure of PK1 above meets the limitations of claim 121.
 Doxorubicin of Figure 11 above, is an anti-cancer agent.
	As evidenced by the Abstract of Kopecek, N-(2-hydroxypropyl)methacrylamide is also known as HPMA.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5, 8, 19-21, 30-36, 39, and 42  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 8, 20, 21, 30, 39, 118, 119, and 121 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kopecek (Adv Drug Deliv Rev. 2010 Feb 17;62(2):122-49., published online 11/14/2009) further in view of Chytil (Eur J Pharm Sci . 2010 Nov 20;41{3-4):473-82., published 11/20/2010, of record) and Boye (Ann Oncol. 2003 Apr;14(4):520-35., published April 2003, of record).
	In regards to claim(s)  1, 20, 21, 30, 39, 119, and 121 the teachings of Kopecek are discussed supra.
	Kopecek fails to explicitly disclose wherein the targeting agent is rituximab.
	This deficiency is made up for by Chytil and Boye.
Chytil teaches an antibody-polymer-drug conjugate (monoclonal anti-CD20 antibody-polymer-drug conjugate, Abstract; an actively targeted mAb-polymer-doxorubicin conjugate, Pg. 474, right column, first paragraph) comprising: a targeting antibody (an actively targeted mAb-polymer-doxorubicin conjugate, Pg. 474, right column, first paragraph); a semitelechelic polymer bonded to the targeting antibody (Synthesis of polymer-antibody conjugate ... The monoclonal antibody-containing polymer conjugate ... was prepared by reaction of the end-chain Ml group of conjugate ... with thiol groups of the anti-CD20, Pg. 475, right column, fifth paragraph; The semitelechelic copolymer bearing the maleimide (Ml) group, Pg. 475, left column, last paragraph); and a therapeutic agent bonded to the semitelechelic polymer (Synthesis of polymer-drug conjugates ... Polymer-Dox conjugates ... were prepared by reaction of their respective polymer precursors, Pg. 475, right column, fourth paragraph; The semitelechelic copolymer bearing the maleimide (Ml) group, Pg. 475, left column, last paragraph; an actively targeted mAb-polymer-doxorubicin conjugate, Pg. 474, right column, first paragraph).
Boye teaches that the chimeric anti-CD20 monoclonal antibody rituximab has become part of the standard therapy for patients with non-Hodgkin's lymphoma (NHL). Boye further teaches that, patients have been treated with rituximab worldwide, including patients with indolent and aggressive NHL, Hodgkin's disease and other B-cell malignancies. Combination of rituximab with cytotoxic agents or cytokines has been explored in a number of different studies. Further, Boye teaches Rituximab is used to treat patients with diffuse large B-cell lymphoma when combined with standard CHOP chemotherapy (cyclophosphamide, doxorubicin, vincristine and prednisone) and also that Rituximab is generally well tolerated (Abstract).
It would be obvious to one of ordinary skill in the art to modify the antibody-polymer-drug conjugate of Kopecek to specifically use the anti CD20 antibody, rituximab, as taught by Chytil and Boye. Chytil already teaches an antibody-polymer-drug conjugate, with an HPMA polymer backbone, doxorubicin, and an anti-CD20 antibody as the targeting antibody, for tumor targeting. It would have been obvious to one of ordinary skill in the arts to use the antibody drug conjugate of Kopecek to further comprise an anti CD20 antibody. One would have been motivated, with a reasonable expectation of success, to use an art-known anti CD20 antibody, already used in an antibody-polymer-drug conjugate comprising an HPMA polymer backbone and doxorubicin for treating tumors.
Boye teaches that rituximab is an anti-CD20 antibody which is standard therapy for patients with NHL, and further, it has been used to treat patients with indolent and aggressive NHL, Hodgkin's disease and other B-cell malignancies, and also been used in combination with cytotoxic agents. Thus, one of ordinary skill in the arts would be motivated to use this well-known anti-CD20 antibody, rituximab, as the anti-CD20 antibody of the antibody-polymer-drug conjugate as taught by Kopecek and Chytil, in order to treat NHL and other B-cell malignancies. One of ordinary skill in the arts would also have a reasonable expectation of success from using such a well-known anti-CD20 antibody, such as rituximab, as the specific anti-CD20 of the antibody-polymer-drug conjugate.

Claims 1, 5, 8, 20, 21, 30, 39, 42, 118, 119, and 121 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kopecek (Adv Drug Deliv Rev. 2010 Feb 17;62(2):122-49., published online 11/14/2009) further in view of Chytil (Eur J Pharm Sci . 2010 Nov 20;41{3-4):473-82., published 11/20/2010, of record), Boye (Ann Oncol. 2003 Apr;14(4):520-35., published April 2003, of record), and Basaran (American Journal of Clinical Oncology, 24 (6), 570-575., published December 2001, of record).
	In regards to claim(s)  1, 5, 8, 20, 21, 30, 39, 118, 119, and 121, the teachings of Kopecek, Chytil, and Boye are discussed supra.
	Kopecek, Chytil, and Boye fail to explicitly disclose wherein the therapeutic agent is epirubicin.
This deficiency is made up for by Basaran. 
Basaran teaches Anthracyclines are the most effective drugs in the treatment of NHL (Page 570, right column, paragraph 2). Basaran further teaches that doxorubicin has been widely used in many trials. However, Basaran also teaches that late hematologic toxicities such as leukemia, myelodysplastic syndrome, and cardiotoxicity preclude achieving the desired dose of cyclophosphamide and doxorubicin, and therefore, doxorubicin has been replaced by epirubicin in various studies, with the expectation of a lower risk of myelosuppression and cardiotoxicity (Page 570, right column, paragraph 2). Basaran further teaches, in regards to doxorubicin and epirubicin, that increasing the dose intensity of epirubicin results in comparable complete response rates in patients with NHL and epirubicin may be preferable because of a lower incidence of toxicity (Page 575, left column, last paragraph).
It would be obvious to one of ordinary skill in the art to modify the antibody-polymer-drug conjugate of Kopecek and Chytil, to specifically use rituximab as taught by Boye, and to further comprise epirubicin instead of doxorubicin, as taught by Basaran. One of ordinary skill in the art would be motivated to do so as Basaran teaches anthracyclines are commonly used in treatment of NHL are either epirubicin or doxorubicin and epirubicin has a more favorable toxicity profile, with comparable complete response rates. Further, one of ordinary skill in the art would have a reasonable expectation of success as they are both anthracyclines.
Conclusions
The structure of the linkage bonding the targeting antibody to the polymer as recited in claims 120 and 122 is free of the prior art. Claims 120 and 122 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in an independent form including all of the limitations of the base claim and any intervening claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802. The examiner can normally be reached 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG MIN YOON/Examiner, Art Unit 1643   


/HONG SANG/Primary Examiner, Art Unit 1643